FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        January 31, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                         No. 16-8119
                                                (D.C. No. 2:02-CR-00125-NDF-2)
PEDRO MORENO,                                               (D. Wyo.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      Pedro Moreno, appearing pro se, appeals a district court order dismissing his

18 U.S.C. § 3582(c)(2) motion for lack of jurisdiction. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

      In April 2003, Moreno was sentenced to 240 months’ imprisonment pursuant

to a plea agreement. Moreno subsequently filed a § 3582(c)(2) motion requesting a

sentence reduction based on an amendment to the Guidelines. The district court

denied the motion, concluding that Moreno was not entitled to a reduction because

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his sentence was imposed based on a plea agreement, not the Guidelines. On appeal,

this court affirmed the district court’s conclusion, but vacated the order and

remanded with directions to dismiss Moreno’s motion for lack of jurisdiction. United

States v. Moreno, 658 F. App’x 913 (10th Cir. 2016) (unpublished). The district

court subsequently did so, and it is from that order that Moreno now appeals.

      As explained in this court’s prior decision, because Moreno was not sentenced

pursuant to the Guidelines, the district court lacked jurisdiction to consider his

motion under the explicit terms of § 3582(c)(2). Moreno, 658 F. App’x at 917. On

remand, the district court was required to dismiss for lack of jurisdiction, consistent

with this court’s instruction. See Ute Indian Tribe of the Uintah & Ouray

Reservation v. Utah, 114 F.3d 1513, 1520-21 (10th Cir. 1997) (“[T]he ‘mandate

rule[]’ provides that a district court must comply strictly with the mandate rendered

by the reviewing court.” (quotation omitted)). To the extent Moreno argues that this

court’s prior order was incorrectly decided, we may not consider his position. United

States v. West, 646 F.3d 745, 748 (10th Cir. 2011) (“The law of the case doctrine

precludes relitigation of a ruling of law in a case once it has been decided.”).

        AFFIRMED.

                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                            2